Citation Nr: 1241718	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-08 956	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to September 1947.  The Veteran passed away in January 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A January 2009 certificate of death indicates that the Veteran died in January 2009, at the age of 85.  The certificate of death lists the immediate cause of death as aspiration pneumonia with congestive heart failure as an underlying cause.  Quadriplegia was identified as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was in effect for residuals of a left knee replacement.  

3.  The evidence of record shows that the Veteran's service-connected residuals of a left knee replacement contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military service contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death.  This is so because the Board is taking action favorable to the appellant by granting the claim for entitlement to service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Relevant law and regulations

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

Service connection may be granted for a disorder that was incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2012).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

The Veteran died in January 2009, at the age of 85.  The certificate of death lists the immediate cause of death as aspiration pneumonia with congestive heart failure as the underlying cause.  A significant condition contributing to death but not resulting in the underlying cause was identified as quadriplegia.  At the time of his death, the Veteran was service-connected for left knee replacement, rated as 60 percent disabling.   

The appellant seeks service connection for the cause of the Veteran's death.  In substance, the appellant argues that the Veteran's service-connected left knee disability caused or contributed to the Veteran's death.  Specifically, the appellant argues that the Veteran's service-connected left knee disability caused an abnormal gait which caused the quadriplegia which was identified as a contributory cause of death on the death certificate.  In the alternative, the appellant claims that the Veteran's service-connected left knee disability caused the Veteran to be overweight and depressed which also contributed to his death.

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service-connected disability and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The first and second elements have been met in this case.  As noted above, the Veteran's death certificate reflects that he died in 2009.  Additionally, service connection was in effect for residuals of a left knee replacement at the time of the Veteran's death.  

With respect to crucial element (3), nexus or relationship, there are two opinions of record regarding the relationship between the Veteran's service-connected disability and his death.  

In the appellant's favor is the testimony of the Veteran's son, who is also a chiropractor.  The Veteran's son testified that the years of degeneration and altered gait caused by the Veteran's left knee disability contributed to the Veteran's degenerative joint disease.  Degenerative joint disease caused overgrowth into the spinal canal in the cervical and lumbar regions, which caused a spinal injury.  The Veteran's son explained that the abnormal stresses on the joints caused bony overgrowth.  In the Veteran's case, the bony growth grew internally thus damaging the spinal cord.  The Veteran's son opined that the spinal stenosis caused the Veteran's quadriplegia, and that his quadriplegia was directly related to the unstable base in his knee.  The Veteran's son and the appellant both testified that the Veteran limped many years due to his left knee disability.  The Veteran's son concluded that the service-connected impairment of the Veteran's left knee contributed to the Veteran's death.  The Board observes that the Veteran was service connected for left knee replacement at the time of death.  

Evidence against the appellant's claim includes a June 2012 VA opinion.  A VA physician reviewed the Veteran's claims file and relevant records.  The physician concluded that the Veteran's quadriplegia was "less likely as not" due to or a result of the Veteran's service-connected knee replacement.  The physician noted that the Veteran's knee replacement was performed in August 1998, and that the Veteran did not die until January 2009.  The Veteran's treatment records show that he had multiple medical problems, but the records did not show that he was diagnosed with quadriplegia until the end of his life.  The examiner found the diagnosis of quadriplegia to be questionable as there was no detailed neurological report included and only a diagnosis of incomplete quadriplegia.  The physician explained that, according to scientific literature, knee replacements do not cause "quadriplegia."  The physician noted that the appellant is claiming that the left knee replacement caused his spinal stenosis which resulted in his quadriplegia.  The physician opined that although quadriplegia was listed as "other significant conditions," it was not a contributing factor to his death.  The physician stated that the Veteran died from complications of congestive heart failure which has nothing to do with his service-connected left knee replacement.  The physician concluded that the Veteran's left knee condition did not directly or indirectly result in his quadriplegia.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated below, the Board finds the favorable opinion of the Veteran's son and the appellant's credible statements to be of greater probative value than the opinion of the June 2012 VA physician.  

The Board acknowledges the negative opinion of the VA physician but finds that the physician failed to address the arguments made by the appellant.  The VA physician stated that the appellant claims that the Veteran's left knee replacement led to spinal stenosis which led to his death.  The appellant, in fact, claims that the Veteran's left knee disability which caused him to have an altered gait for 50 years led to his spinal stenosis and ultimately to his death.  

The VA physician also opined that quadriplegia did not contribute to his death in any way even though it was listed as "other significant conditions" on his death certificate.  Instead, the VA physician concluded that the Veteran died of complications of congestive heart failure.  Despite this opinion, the death certificate specifically noted quadriplegia as a "significant condition contributing to death."  The death certificate was signed by the physician, M.L., who treated the Veteran in the last day of his life at Paoli Hospital.  This same physician, M.L. signed the Veteran's discharge summary, which included a final diagnosis of incomplete quadriplegia, before the Veteran entered the hospice program.  It appears that the Veteran died the same day as his discharge from the hospital.  The Board finds the death certificate and discharge summary, both signed by physician M.L., to be of greater probative value than the opinion made by the June 2012 VA examiner who had no contact with the Veteran prior to his death and based his opinion only on the Veteran's treatment records.

In addition, the Veteran's son testified that he was a chiropractor since 1983.  He provided his opinion based on his expertise as well as witnessing his father's medical disabilities, including his limp for 50 years.  As such, the Board finds the conclusions of the Veteran's son to be highly probative.  His conclusions together with the death certificate, discharge summary and the appellant's statements regarding the Veteran's deterioration following his left knee surgery leads the Board to conclude that the Veteran's service-connected left knee disability contributed substantially or materially to the Veteran's death.  

Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied, and the criteria for service connection for the cause of the Veteran's death have been met.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M. Katz
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


